 1

 2

 3
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 4                                     AT SEATTLE
 5
            In re Subpoena Duces Tecum served
            on Masters Enterprises, Inc. (Seattle)       C20-93 TSZ
 6
            d/b/a Fax List Wholesalers
 7                                                       MINUTE ORDER

 8
        The following Minute Order is made by direction of the Court, the Honorable
 9 Thomas S. Zilly, United States District Judge:
          (1)     The Court’s ruling on Masters Enterprises, Inc.’s Motion to Clarify and/or
10
   Limit Scope of Minute Order, docket no. 25, is DEFERRED. The Court treats the
   Motion as a motion to reconsider the Court’s minute order, docket no. 24, pursuant to
11
   Federal Rule of Civil Procedure 60(b). The Motion is RENOTED to April 17, 2020.
   Any response by Plaintiff Robert Kahn shall be filed by the new noting date. No reply
12
   shall be filed unless requested by the Court.
13          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
14
            Dated this 9th day of April, 2020.
15

16                                                    William M. McCool
                                                      Clerk
17
                                                      s/Karen Dews
18                                                    Deputy Clerk

19

20

21

22

23

     MINUTE ORDER - 1
